Citation Nr: 0619965	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-22 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart condition.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from May 1968 to August 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. In a July 1974 decision, the Board denied service 
connection for a heart condition, which is final.  

2.  Additional evidence received subsequent to the July 1974 
Board decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a heart 
condition. 


CONCLUSIONS OF LAW

1.  The July 1974 Board decision denying service connection 
for a heart condition is final.  38 U.S.C.A. § 7104(b) (West 
2002).  

2.  Evidence received since the July 1974 Board decision is 
not new and material and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made after the veteran received VCAA notification for his 
claim to reopen in November 2003.  The VA fully notified the 
veteran of what is required to substantiate his claim to 
reopen in the notification letter, the May 2004 statement of 
the case (SOC), and the January and February 2005 
supplemental statements of the case (SSOC's).  The RO 
notified the veteran as to the reasons why the claim for 
service connection for a heart condition was not reopened in 
the notice letter, the SOC and the SSOC's.  The SOC and 
SSOC's fully provided the laws and regulations regarding 
entitlement to the benefits sought, and included a detailed 
explanation as to why the claim was not reopened under the 
applicable laws and regulations based on the evidence 
provided.  Together, the notice letter, the SOC, and the 
SSOC's provided the veteran with a summary of the evidence, 
the applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the appellant 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Veteran's 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence and any 
evidence in his possession.  Thus, the Board finds that VA 
fully notified the veteran of what is required to reopen a 
claim for service connection for a heart condition. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  For a new 
and material claim, this notice must include the information 
that disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for new and material evidence, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date.  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim to reopen due to a 
lack of new and material evidence and no disability rating or 
effective date will be assigned, there is no prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

Additionally, in Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the veteran was 
notified that evidence showing heart disease was incurred in 
or aggravated by military service would constitute new and 
material evidence in a November 2003 letter.  The same letter 
notified the veteran of the elements required to establish 
service connection.
  
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The record contains private and VA treatment records, service 
medical records, and a Medical Board decision.  The Board 
recognizes that there is no current VA examination of record.  
An examination or opinion is necessary to make a decision on 
the claim when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  38 U.S.C.A. § 5103A(d).  However, an examination 
is not necessary if no new and material evidence is received.  
38 C.F.R. § 3.159(c)(4)(iii) (stating that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured).  As 
noted below, new and material evidence has not been received 
following the July 1974 Board decision.  Thus, it does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for a heart condition.  
In support of his claim, the veteran states that he was in 
good health when entering the service and informed the Navy 
of his childhood rheumatic fever condition.  The veteran 
claims that the military made his heart condition worse, 
causing further aggravation.    

In a July 1974 decision, the Board denied the veteran's claim 
for service connection for a heart condition on the basis 
that the heart condition clearly and unmistakably existed 
prior to service, rebutting the presumption of soundness.  
The Board found that the heart condition was not incurrent in 
or aggravated by service.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§§ 20.1105.  

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002). However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
  
Initially, the Board notes changes in the regulations 
governing the presumption of aggravation.  Currently, a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. 
§ 3.304(b).  VA's General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence (1) that the 
disease or injury existed prior to service and (2) that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOGCPREC 3-2003; see generally Cotant v. Principi, 17 Vet. 
App. 116, 124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  Effective May 4, 2005, VA amended its 
regulations at 38 C.F.R. § 3.304(b) to reflect the change in 
the interpretation of the statute governing the presumption 
of sound condition.  The final rule conforms to Federal 
Circuit precedent Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004), and applies to claims, which were pending 
on or filed after May 4, 2005.  As the veteran's case was 
pending as of that date, the amendment applies.

The United States Court of Appeals for the Federal Circuit 
(Circuit Court) held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).  The Court held that 
it may be overcome only 'where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service."  Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis added)); 
see VAOGCPREC 3- 2003 (July 16, 2003). 
 
Therefore, as a preliminary issue the Board must discuss 
whether these recent changes in the regulations have any 
impact on the July 1974 Board decision as the final and 
determinative adjudication of the veteran's claims.  As 
previously stated, the new regulation states that where a 
defect was not noted at the time of enlistment, VA must 
demonstrate by clear and unmistakable evidence that the 
disease or injury existed prior to service and that it was 
not aggravated by service.  Additionally, as a general 
matter, in circumstances wherein a change in law provides a 
new basis for entitlement to a benefit sought for which a 
claim has previously denied (i.e., through the liberalization 
of the requirements for entitlement to that benefit), the 
veteran may obtain de novo review of that prior decision 
without having to meet the "new and material" evidence 
requirement.  Spencer v. Brown, 17 F.3d 368 (Fed.Cir. 1994).  
In the present case, this would mean that the Board would 
adjudicate the issue of service connection for a heart 
condition without the veteran having to present "new and 
material" evidence.   

However, in Routen v. West, 142 F.3d 1434, 1442 (Fed.Cir. 
1998), the Circuit Court determined that the change in the 
evidentiary presumption requiring VA to clearly rebut the 
presumption of soundness, including establishing the absence 
of in-service aggravation under 38 C.F.R. § 3.306(b), was a 
procedural rule, not a substantive change in law.  See also 
Hicks v. West, 12 Vet. App. 86, 91 (1998).  The Circuit Court 
based its conclusion on the fact that the modification did 
not create a new cause of action since a new basis of 
entitlement was not created.  For similar reasons, any change 
in law manifested by the new aforementioned regulations is 
procedural and not substantive in nature, as there is not new 
cause of action created.  Therefore, the veteran cannot 
circumvent the "new and material" requirements. 

In any event, the Board point out there is nothing indicating 
the prior July 1974 Board decision did not meet both of the 
requirements for VA to rebut the presumption of soundness.  
The July 1974 decision specifically found that a heart 
condition clearly and unmistakably existed prior to service 
and that the presumption of soundness had been rebutted.  The 
decision also found that a heart condition was not incurred 
in or aggravated by service.  The 1974 decision was supported 
by medical board findings, service medical records, and 
private treatment records, which showed that the veteran had 
rheumatic fever and a cardiac murmur in 1962, prior to 
service; and based on the medical board's conclusion that 
rheumatic heart disease was not considered to be the 
proximate result of the performance of active duty.  
Therefore, the veteran's current claim must be evaluated for 
new and material evidence.          

The evidence considered at the time of the July 1974 Board 
decision included service medical records, private treatment 
records, medical board findings, entrance and separation 
examinations, and statements from the veteran and his former 
high school teacher.

Evidence received since the July 1974 Board decision include 
VAMC Texas treatment records from May to November 2003, 
Capitol Cardiovascular Specialists treatment records from 
1994-2002, a July 2003 surgical report from Seton Medical 
Center, and February to September 2004 private treatment 
records from Dr. J.B. 

The Board finds that this evidence is new as it was not 
previously submitted to the RO.  However, the fact that the 
veteran has a heart condition was previously known and is not 
in question.  The Board finds that the new evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, namely, that the veteran's current heart condition was 
aggravated or caused by service.  Such an issue turns on 
medical evidence.  38 U.S.C.A. § 1111, 1132, 38 C.F.R. 
§§ 3.304(b), 3.306.  While the new evidence includes medical 
records showing treatment for various heart conditions, it 
does not include a competent medical opinion connecting the 
current condition to service or aggravation by service.  More 
over, no medical professional has specifically related the 
veteran's heart condition to service, or found that the 
condition was aggravated by service.  Thus, the Board finds 
that this evidence does not raise a reasonable possibility of 
substantiating the claim.  As such, this new evidence is 
cumulative of the evidence submitted prior to the July 1974 
Board decision. 

The Board notes that the veteran has asserted his heart 
condition was aggravated by basic training and exercise in 
service; however, he made the same argument at the time of 
the July 1974 Board decision.  Therefore, his current 
allegations cannot provide a basis to reopen the claim for 
service connection for a heart condition.  Reid v. Derwinski, 
2 Vet. App. 312 (1992) (statements which are essentially a 
repetition of contentions made previously are not new 
evidence).  Additionally, his statements alone would not be 
competent to reopen the claim for service connection for a 
heart condition.  See Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).

Accordingly, the Board finds that the evidence received 
subsequent to the July 1974 Board decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for service 
connection for a heart condition.  38 U.S.C.A. § 5108.  
Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been presented to reopen 
a claim for service connection for a heart condition, the 
benefit sought on appeal is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


